Citation Nr: 0305642	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  02-05 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, 
Arizona


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Tempe St. Luke's Hospital on May 
14, 2001 and May 27, 2001.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from September 16, 1977 to 
October 25, 1977.

This appeal arises before the Board of Veterans' Appeals 
(Board) from November 2001 decisions of the Department of 
Veterans Affairs Medical Center (VAMC) in Phoenix, Arizona.  

FINDINGS OF FACT

1.  The veteran has no service-connected disabilities.  

2.  The veteran's treatment on May 14, 2001 for complaints of 
shakes and tremors and on May 27, 2001 for chest pains was 
shown to be emergent.  VA facilities were proximate and 
available to provide the necessary treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred for medical treatment at Tempe St. 
Luke's Hospital on May 14, 2001 and May 27, 2001 are not met.  
38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. §§ 3.102, 17.120 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000. Among other things, the VCAA eliminated the 
well-grounded claim requirement and modified the Secretary's 
duties to notify and assist claimants.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); see Holliday v. 
Principi, 14 Vet. App. 280, 284-86 (2001) (holding all 
sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate his claims and 
that no additional assistance would aid in further developing 
his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for payment or reimbursement of 
unauthorized medical expenses.  See 38 U.S.C.A. § 5102.  
There are no outstanding records that are pertinent to the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
veteran has been advised of the evidence necessary to 
substantiate the claim by means of the May 2002 statement of 
the case, November 2001 decision letters, and contact with VA 
regarding the claim.  Therefore, the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the veteran has indicated is pertinent to the claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.

II.  Factual Background

On May 14, 2001, the veteran received emergency room 
treatment at Tempe St. Luke's Hospital (Tempe Hospital) for 
complaints of shakes and tremors.  A recent history of 
alcohol use was noted and a clinical impression of delirium 
tremens was made.  He was discharged later that afternoon 
under the care of his family.  In conjunction with that 
treatment, the veteran incurred charges of $471.20 from that 
medical center and $288.00 for the emergency room physicians.  

Later that same month, on May 27, 2002, the veteran again 
sought medical attention for symptoms of chest pain and was 
again driven by his wife to Tempe Hospital.  Symptoms of 
shortness of breath were also noted.  X-ray films revealed no 
active chest pathology.  Clinical impressions of chest pain 
and uncontrolled hypertension were made and the veteran was 
admitted for hospitalization.  The medical records reflect 
that he refused admission and was discharged home later that 
evening.  This time charges of $2,692.66 from that medical 
center and $512.00 for the emergency room physicians were 
incurred. 

In October 2001, the veteran filed claims with VA for payment 
of the unauthorized medical expenses incurred at Tempe 
Hospital in May 2001.  

In November 2001, both claims were considered by the VAMC 
under the Millennium Health Care and Benefits Act.  The 
Millennium Health Care and Benefits Act, Public Law 106- 117, 
provides for the reimbursement of non-VA emergency treatment 
for which the veteran is personally liable in certain 
circumstances, regardless of service-connected status, if the 
veteran is an active VA health care participant.  38 U.S.C.A. 
§ 1725 (West 2002).  This statute, which became effective in 
May 2000, defines an active VA health care participant as a 
veteran who is (A) enrolled in the health care system 
established under 38 U.S.C. § 1705, and (B) received care 
under Chapter 17 within the 24-month period preceding the 
emergency treatment.  38 U.S.C.A. § 1725(b)(1).  The claims 
were denied based on a finding that in both cases VA 
facilities were available for care.  The November 2001 
decisions also reflected that the treatment sought on both 
May 14, 2001 and May 27, 2001 was considered non-emergent.  

The claims were again considered by the VAMC in April 2002, 
at which time it was determined that a medical emergency 
existed on both May 14, 2001 and May 27, 2001, but that VA 
facilities were feasibly available at both times.  

In his substantive appeal, the veteran indicated that he 
traveled to Tempe Hospital because it was only 5 miles away 
from where he was, as opposed to the nearest VAMC, which was 
12 miles away, because he believed he was having a heart 
attack.  

III.  Pertinent Law and Regulations

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public hospital not operated by VA, or of any medical 
services not previously authorized, including transportation 
(except prosthetic appliances, similar devices, and repairs), 
may be paid under the following circumstances: (a) For 
veterans with service-connected disabilities.  Care or 
services not previously authorized were rendered to a veteran 
in need of such care or services: (1) for an adjudicated 
service-connected disability; (2) for nonservice-connected 
disabilities associated with and held to be aggravating an 
adjudicated service-connected disability; (3) for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability; (4) 
for any illness, injury or dental condition in the case of a 
veteran who is participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is medically determined to 
be in need of hospital care or medical services for any of 
the reasons enumerated in § 17.48(j); and (b).  38 C.F.R. § 
17.120(a).  

(b) In a medical emergency.  Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and (c) When Federal facilities are unavailable.  VA 
or other Federal facilities were not feasibly available, and 
an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 C.F.R. § 
17.120(b)and(c).

Given Congress' use of the conjunctive "and" in the statute, 
all three statutory requirements would have to be met before 
reimbursement could be authorized.  See Malone v. Gober, 10 
Vet. App. 539, 547 (1997).

IV.  Analysis

The veteran contends that he should not be personally liable 
for expenses incurred at Tempe Hospital in May 2001.  

If a veteran incurs medical expenses as a result of an 
unauthorized hospital admission, he may later recover those 
expenses under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 if 
certain requirements are met.  However, in this instance, the 
veteran has no service-connected disabilities and did not 
seek treatment for a service-connected disability.  Nor did 
he seek treatment for a nonservice-connected disability that 
was aggravating a service-connected disability.  The veteran 
is not permanently and totally disabled as a result of a 
service-connected disability.  Finally, he is not 
participating in a vocational rehabilitation program.  
Accordingly, the veteran does not meet the first of the 
criteria listed for reimbursement of unauthorized medical 
expenses.  Since all three criteria were not met, even if the 
treatment involved a medical emergency and VA facilities were 
not feasibly available, VA cannot pay for the unauthorized 
medical expenses.  See Malone.

As an aside, the record reflects that the veteran's treatment 
on both occasions in May 2001 was emergent.  However, the 
evidence does not show that VA facilities were unavailable.  
The medical evidence shows that in neither case in May 2001 
were the veteran's symptoms life threatening, nor was there 
any indication that a short delay in travel time would have 
been hazardous to his life or health.  In fact, based upon 
the veteran's own estimation, the travel distance between his 
location to the nearest VAMC was only 7 miles more than the 
distance to Tempe Hospital.  In neither case in May 2001 was 
the veteran transported by ambulance; rather, in both cases 
his wife drove him to the hospital.  In summary, the Board 
cannot conclude that an attempt to use VA medical facilities 
in both cases in May 2001, as opposed to Tempe Hospital, 
would have been hazardous to the veteran's life or health.  

In this case, there is no legal basis on which the veteran's 
claim can be granted.  Although he was treated for conditions 
determined to be medically emergent in May 2001, the 
treatment received at that time was not for a service-
connected disability or for any other circumstance as 
described under 38 C.F.R. § 17.120(a).  In addition, VA 
facilities were feasibly available for the treatment sought 
in May 2001.  The relevant facts are not in dispute, and it 
is the law which determines the outcome of this case.   The 
applicable regulations are very specific and provide for 
payment only under certain circumstances, such as when 
treatment is received for a service-connected disability, 
where the condition is emergent, and VA facilities were not 
available.  All of those criteria were not met and the 
veteran's claim cannot be granted.  As a matter of law, the 
claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Accordingly, the criteria for payment or 
reimbursement of unauthorized medical expenses are not met.  
The preponderance of the evidence is against the veteran's 
claim and the claim is denied.  38 U.S.C.A. § 1728; 38 C.F.R. 
§§ 3.102, 17.120.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses on May 14, 2001 and May 27, 2001 is denied.



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

